

117 HRES 627 IH: Expressing the sense of the House of Representatives that the Biden Administration should continue to block all assets of the Government of Afghanistan that are held in accounts of United States financial institutions to ensure the Taliban does not have access to such assets.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 627IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Cawthorn (for himself, Mr. Posey, and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that the Biden Administration should continue to block all assets of the Government of Afghanistan that are held in accounts of United States financial institutions to ensure the Taliban does not have access to such assets.That it is the sense of the House of Representatives that—(1)the United States does not negotiate with international terrorists organizations or persons acting on their behalf, the United States does not pay ransoms to such organizations or persons, and the United States does not provide foreign aid to such organizations or persons; and(2)the Biden Administration should continue to block all assets of the Government of Afghanistan that are held in accounts of United States financial institutions to ensure the Taliban does not have access to such assets. 